   Case 1:20-cv-11421-DPW-BMS-PBS Document 13 Filed 09/11/20 Page 1 of 1



                            DESIGNATION OF JUDGES TO SERVE ON
                               THREE-JUDGE DISTRICT COURT


                                            __________


         The Honorable Douglas P. Woodlock, Judge, United States District Court for the
District of Massachusetts, having notified me of his conclusion that Haitian-Americans United,
Inc., et al. v. Trump, et al., D.MA. No. 20-cv-11421 is an appropriate case for the convocation of
a three-judge district court, and having requested that such a three-judge court be appointed in the
United States District Court for the District of Massachusetts to hear and decide this case, it is

       ORDERED, pursuant to 28 U.S.C. § 2284, that the Honorable Bruce M. Selya, Circuit
Judge, United States Court of Appeals for the First Circuit, and the Honorable Patti B. Saris, Judge,
United States District Court for the District of Massachusetts, are hereby designated to serve with
the Honorable Douglas P. Woodlock as members of the court to hear and determine this case.




                                                              Chief Judge



Dated: September 11, 2020
First Circuit
